DETAILED CORRESPONDENCE

Claims 1-20 are pending.  Claims 21-35 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “rotatable component” in claims 1, 10, and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features and/or capabilities discussed in the Section 112(a) rejections below must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because the reference numeral 212 is used for two different structures, the leftmost numeral being incorrect (Fig. 5) and reference numerals 614,616 are not described in the specification (Fig. 6).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the 

Specification
The disclosure is objected to because reference numerals 214a-b and 610a-b are not present on Fig. 6, as specified in paragraph [0032].  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 10, and 20  In the Figs. 2-5 embodiment, centrifugal force only acts in a direction tending to move the float component 304 to the open position, i.e., away from the seat 402.  To move the float component to the closed position such centrifugal force must be overcome by fluid of a sufficient density being directed toward the axis of rotation through outlet port 214.  As written, claim 1 requires that a centrifugal force creates a responsive movement of the float component 304 toward the outlet port 214 to the closed position, i.e., against the seat 402.  Nothing is described nor drawn which would cause the centrifugal force to cause such radially inwardly directed movement.  The examiner has assumed that to move the float component to the closed position, such centrifugal force must be overcome and the applicant must amend claim 1 to reflect that requirement and the disclosure must specify what is used to overcome such centrifugal force, claim 1 appearing to imply that the mere “first” density of the fluid will overcome such centrifugal force.  Analogously, claims 10 and 20 require a “first force” to cause a responsive movement of the float component 304 to the closed position, while also indicating that the fluid density causes such responsive movement, thus requiring that such first force be separate from any force generated beyond the movement of the fluid toward the outlet port.  Only the force of the fluid that must also overcome the centrifugal force acting radially outwardly on the float component will cause such movement.  Nothing is described nor drawn which would cause any force caused by rotation to cause such radially inwardly directed movement.  The examiner has assumed that to move the float component to the closed position, only the fluid force toward the outlet port causes such movement, while overcoming the centrifugal force, and the applicant must amend claims 10 and 20 to reflect such competing forces and the disclosure must specify what is used to overcome such radially outwardly directed rotational/centrifugal force, claims 10 and 20 
Claims 8 and 15  For the Fig. 6 embodiment, specification paragraph [0032] indicates that fluid flowing outwardly from inlet 204 through pathway 604, if a higher density fluid, will cause float component 304 to move to the closed position shown in Fig. 6.  Nothing is described nor drawn to support this conclusion.  Such a flow would tend to push the float component radially outward and such fluid cannot be on the backside of float component 304 to be able to push the float component toward the inlet/pathway.  Paragraph [0032] goes on to say that such a flow, if a lower density fluid, will cause the float component 304 to move to the open position, i.e., radially outwardly.  While this movement appears possible, nothing is described nor drawn that would explain why the density of the fluid arriving from pathway 604 would be the variable that determines whether float component 304 is moved from the closed position shown in Fig. 6.  Paragraph [0032] also indicates that when the float component is moved to the open position, then the fluid (i.e., the low density fluid that moved the float component to the open position) leaves the chamber 302 to outlet ports 214a-b and no such ports are drawn nor labeled and neither is a path to what might be the named outlet tubulars 610a-b, assuming 610a-b should be 614 and 616, respectively.  
Paragraph [0033] opens the possibility that the float component 304 moves to a closed position when it is forced against a reduction in the diameter of opening 602, and further indicates that it is low density fluid from pathway 604 that causes this closing, while high density fluid would allow fluid flow from chamber 302 through pathway 604.  This conflicts with paragraph [0032], wherein the high density fluid from pathway 604 moves flow component 304 to the closed position.  Nothing is described nor drawn that would explain why the density of the fluid arriving from pathway 604 would be the variable that determines whether flow component 304 closes the opening 602.
Paragraph [0035] indicates that the rotation of rotatable component 208 generates a force on the float components 304.  The examiner agrees that a centrifugal force, directed radially outward, acts on the float components.  However, this paragraph goes on to indicate that if the rotation is fast enough then an undescribed “fluid pressure tending to bias the float components in their open positions” will be overcome and allow the float components to “toggle” to the closed position.  The centrifugal force cannot push the float components to the position shown in Fig. 6, thus, the closed position to which this paragraph [0035] refers must be against the reduced diameter pathway 602.  However, the centrifugal force must be overcome to move the float component from such reduced diameter pathway 602.  Nothing is described nor drawn that would explain how the centrifugal force combines with a density to move the float component radially inwardly to the open position, as required in parent claims 1 and 10, respectively.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 1, 10, and 20:  As discussed with respect to Section 112(f) above, each of these claims has invoked Section 112(f) as to “rotatable component” but the specification is unbounded with regard to corresponding structure. The published application paragraph [0025] listing of corresponding structure includes “in other examples the fluid pathways and chambers 302a-e can have any number and combination of shapes”.  This is an unbounded 
Claim 3  This claim recites “a fluid from the inlet port” and depends from claim 1 which recites “a fluid from the inlet port”.  The inclusion of the same element renders the claim indefinite in that it is unclear if an additional/different fluid from the inlet port is required.  Claims 4-7 depend from claim 3.
Claim 9  There is insufficient antecedent basis in the claim for “wherein rotatable component”.
Claim 11  This claim recites “a fluid from the inlet port” and depends from claim 1 which recites “a fluid from the inlet port”.  The inclusion of the same element renders the claim indefinite in that it is unclear if an additional/different fluid from the inlet port is required.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Henrikson et al. (US7409999) discloses a valve having a rotatable component and a float component, the valve responding to differential fluid densities [Figs. 16,17].  Fripp (US9453395) 
discloses a valve having a rotatable component and a float component, the valve responding to differential fluid densities [Figs. 7-11].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE STERLING GRAY whose telephone number is (313)446-4820. The examiner can normally be reached 7-4 Eastern - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEORGE S GRAY/               Primary Examiner, Art Unit 3676